Case 6:20-cv-00296-WWB-DCI Document 21 Filed 06/02/20 Page 1 of 1 PageID 62




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


HELEN AQUINO,

                       Plaintiff,

v.                                                           Case No: 6:20-cv-296-Orl-78DCI

HY CITE ENTERPRISES, LLC,

                       Defendant.
                                           /

                                           ORDER

       THIS CAUSE is before the Court on the parties’ Joint Stipulation for Entry of Order

of Dismissal with Prejudice (Doc. 20). Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), the Clerk is directed to close this case.

       DONE AND ORDERED in Orlando, Florida on June 2, 2020.




Copies furnished to:

Counsel of Record
